Exhibit 2.1 AGENCY AGREEMENT 185 Store GOB Sales This Agency Agreement (this “ Agreement ”) is made as of this 26th day of January, 2016 (the “ Effective Date ”), by and between Great American Group WF, LLC, as the stalking horse bidder (the “ Agent ”), and Hancock Fabrics, Inc., a Delaware corporation (the “ Merchant ”). RECITALS WHEREAS, Merchant desires that Agent act as Merchant’s exclusive agent for the limited purpose of (a) selling all of the Merchandise located or to be located in Merchant’s retail stores as identified on Exhibit 1 attached hereto (each a “ Store ” and collectively the “ Stores ”) by conducting a “store closing,” “going out of business sales” or similar theme sales (the “ Sale ”) at the Stores; and (b) disposing of Merchant’s owned furniture, fixtures and equipment owned by Merchant and located at the Stores (collectively, the “ FF&E ”). WHEREAS, Agent is willing to serve as Merchant’s exclusive agent to conduct the Sale and dispose of the FF&E in accordance with the terms and conditions of this Agreement; WHEREAS, Merchant has filed chapter 11 proceedings in the United States Bankruptcy Court for the District of Delaware (the “ Bankruptcy Court ”) and will seek to obtain Bankruptcy Court authorization to conduct the Sale consistent with the Sale Guidelines and this Agreement without further compliance with applicable federal, state or local laws governing, inter alia , the conduct of the store closing sales and going out of business sales, other than those designed to protect public health and safety and as otherwise required by the Bankruptcy Court; NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Agent and Merchant hereby agree as follows: SECTION 1. Appointment of Agent and Bankruptcy Court Approval . 1.1.Merchant shall file a motion (“ Sale Motion ”) no later than February 5, 2016 with the Bankruptcy Court for entry of an order approving this Agreement and the sale or other disposition of the Merchandise and FF&E consistent with the terms of this Agreement (the “ Approval Order ”). The Approval Order shall provide, among other things, that: (a)This Agreement is approved and each of the transactions contemplated hereby is approved; (b)Merchant and Agent shall be authorized to continue to take any and all actions as may be necessary or desirable to implement this Agreement and each of the transactions contemplated hereby; (c)Agent shall be entitled to sell all Merchandise hereunder free and clear of all liens, claims and encumbrances thereon (collectively, “ Liens ”), with any presently existing Liens encumbering all or any portion of the Merchandise or the Proceeds attaching only to the Guaranteed Amount, Expenses, the Recovery Amount and other amounts to be received by Merchant under this Agreement; (d)Agent shall have the right to use the Stores and all related store services, furniture, fixtures, equipment and other assets of Merchant as designated hereunder for the purpose of conducting the Sale, free of any interference from any entity or person; (e)Agent, as agent for Merchant, is authorized to conduct, advertise, post signs and otherwise promote the Sale, without further consent of any person (other than Merchant as provided for herein), in accordance with the terms and conditions of this Agreement and the Sale Guidelines (as the same may be modified and approved by the Bankruptcy Court), and without further compliance with applicable federal, state or local laws governing, inter alia , the conduct of store closing sales (the “ GOB Laws ”), other than those designed to protect public health and safety; (f)Agent shall be granted a limited license and right to use until the Sale Termination Date or Extended Sale Termination Date Merchant’s trade names, logos and customer lists relating to and used in connection with the operation of the Stores, solely for the purpose of advertising the Sale in accordance with the terms of this Agreement; (g)all newspapers and other advertising media in which the Sale is advertised shall be directed to accept the Approval Order as binding and to allow Merchant and Agent to consummate the transactions provided for in this Agreement, including, without limitation, the conducting and advertising of the Sale in the manner contemplated by this Agreement; (h)all utilities, landlords, creditors and all persons acting for or on their behalf shall not interfere with or otherwise impede the conduct of the Sale, institute any action in any court (other than in the Bankruptcy Court) or before any administrative body which in any way directly or indirectly interferes with or obstructs or impedes the conduct of the Sale; (i)the Agent shall be granted a first priority security interest in the Merchandise in accordance with Section 15 of this Agreement; (j)subject to Agent having satisfied its obligations under this Agreement to tender payment of the Guaranteed Amount, the Expenses and all other amounts due to Merchant hereunder, and to deliver the Letter of Credit, any amounts owed by Merchant to Agent under this Agreement shall be granted the status of superpriority claims in Merchant’s Bankruptcy Case pursuant to sections 105 (a) and 364(c) of Bankruptcy Code senior to all other superpriority claims, including, without limitation, to the superpriority claims of the DIP Agent; provided that until the Merchant receives payment in full of the Guaranteed Amount, Expenses, and all other amounts due to Merchant hereunder, any superpriority claim granted to Agent hereunder, shall be junior and subordinate in all respects to the security interests and superpriority claims of the DIP Agent and DIP Lenders under the Merchant’s DIP Credit Agreement and the Pre-Pretition Agent and Pre-Petition Lenders under the Merchant’s Pre-Petition Credit Agreement (as well as any “carve out” provided for in the Merchant’s debtor-in-possession financing agreements as set forth in the Debtors’ Motion for Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 (I) Approving Postpetition Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic Stay, (VI) Granting Related Relief, and (VII) Scheduling a Final Hearing (the “ DIP Motion ”) delivered to Agent on or prior to the date of this Agreement) but solely to the extent of the amount of the unpaid portion of the Guaranteed Amount, Expenses, and such other amounts due to Merchant hereunder; (k)no bulk sales law or any similar law of any state or other jurisdiction shall apply in any way to the transactions authorized herein; (l)the Bankruptcy Court shall retain jurisdiction over the parties to enforce this Agreement; and (m)Agent shall not be liable for any claims against Merchant other than as expressly provided for in this Agreement, and Agent shall have no successor liabilities whatsoever. (n)the Bankruptcy Court finds that time is of the essence in effectuating this Agreement and proceeding with the Sale at the Stores uninterrupted; (o)Merchant’s decisions to (A) enter into this Agreement and (B) perform under and make payments required by this Agreement are reasonable exercise of Merchant’s sound business judgment consistent with its fiduciary duties and are in the best interests of the Merchant, its estate, its creditors, and other parties in interest; (p)this Agreement was negotiated in good faith and at arms’ length between Merchant and Agent and that Agent is entitled to the protection of Section 363(m) of the Bankruptcy Code; (q)Agent’s performance under this Agreement will be, and payment of the Guaranteed Amount under this Agreement will be made, in good faith and for valid business purposes and uses, as a consequence of which Agent is entitled to the protection and benefits of Sections 363(m) and 364(e) of the Bankruptcy Code; (r)this Agreement is approved pursuant to Section 363 of the Bankruptcy Code; (s)in the event any of the provisions of the Approval Order are modified, amended or vacated by a subsequent order of the Bankruptcy Court or any other court, Agent shall be entitled to the protections provided in Sections 363(m) and 364(e) of the Bankruptcy Code, and no such appeal, modification, amendment or vacatur shall affect the validity and enforceability of the sale or the liens or priority authorized or created under this Agreement or the Approval Order. (t)(A) the terms of this Agreement shall be binding on any trustee appointed for the Merchant under any provision of the Bankruptcy Code, whether the Bankruptcy Case of the Merchant is proceeding under chapter 7 or chapter 11 of the Bankruptcy Code (the “Trustee”); (B) any such Trustee shall be authorized to operate the business of Merchant to the fullest extent necessary to permit compliance with the terms of this Agreement; and (C) Agent and any such Trustee shall be authorized to perform under this Agreement upon the appointment of a Trustee without the need for further order of the Bankruptcy Court; and (u)the application of any automatic stay of enforcement of the Approval Order is waived; (v)the Approval Order constitutes an authorization of the conduct of Merchant and Agent in connection herewith; (w)through and including completion of the Final Reconciliation, Agent shall be entitled to be heard on all issues in the Bankruptcy Case related to this Agreement or the transactions contemplated thereby; (x)nothing contained in this Agreement and none of Agent’s actions taken in respect of this Agreement or the transactions contemplated hereby shall be deemed to constitute an assumption by Agent of any of Merchant’s obligations relating to any of Merchant’s employees (except for Agent’s obligations to pay Expenses), nor shall Agent become liable under any collective bargaining or employment agreement or be deemed a joint or successor employer with respect to such employees; (y)in the event Merchant or DIP Agent notifies Agent of its intention to draw on the Letter of Credit, Agent shall be entitled to seek an emergency hearing by the Bankruptcy Court sufficient to determine whether such draw is permitted under the terms of this Agreement prior to the occurrence of such draw; (z)during the Sale Term applicable to any Store and for purposes of conducting the Sale at such Store, (A) Agent shall have the right to the unencumbered use and occupancy of, and peaceful and quiet possession of, such Store and the assets currently located at such Store, in each case subject to the extent of Merchant’s rights and entitlement to use the same, and the services provided at such Store to the extent Merchant is entitled to such services and (B) Merchant shall not assign, reject or otherwise terminate any lease relating to any such Store where such assignment, rejection, or termination would have an effective date on or prior to the applicable Sale Termination Date or Vacate Date for such Store; (aa)to the extent Agent is owed any amounts in respect of overfunding of the Guaranteed Amount, Merchant is unable to or otherwise for any reason fails to reimburse such amount and the DIP Agent or any other lender under the Credit Facilities has received such amount, the DIP Agent, shall within five (5) business days after written request by Agent disgorge and remit to Agent the portion, if any, of such amount that is undisputed or that has been determined to be owing to Agent by the Bankruptcy Court; (bb)subject to entry of the Approval Order, Agent shall be authorized to advertise the Sale as a “going out of business,” “store closing”, “sale on everything”, “everything must go”, or similar-themed sale, and the Approval Order shall provide that Agent shall be required to comply with applicable federal, state and local laws, regulations and ordinances, including, without limitation, all laws and regulations relating to advertising, permitting, privacy, consumer protection, occupational health and safety and the environment, together with all applicable statutes, rules, regulations and orders of, and applicable restrictions imposed by, governmental authorities (collectively, the “Applicable General Laws”), other than all applicable laws, rules and regulations in respect of “going out of business,” “store closing” “sale on everything”, “everything must go” or similar-themed sales, including laws restricting safe, professional and non-deceptive, customary advertising such as signs, banners, posting of signage, and use of sign-walkers solely in connection with the Sale and including ordinances establishing license or permit requirements, waiting periods, time limits or bulk sale restrictions that would otherwise apply to the Sale, but excluding those designed to protect public health and safety (collectively, the “Liquidation Sale Laws”), provided that such Sale is conducted in accordance with the terms of this Agreement, the Sale Guidelines and the Approval Order 1.2. Effective upon the entry of the Approval Order, Merchant hereby appoints Agent, and Agent hereby agrees to serve, as Merchant’s exclusive agent for the limited purpose of conducting the Sale at the Stores and disposing of the FF&E in the Stores in accordance with the terms and conditions of this Agreement. SECTION 2. Guaranteed Amount and Other Payments Payments to Merchant and Agent . (a)As a guaranty of Agent’s performance hereunder, and irrespective of the actual Proceeds of the Sale, Agent guarantees to Merchant that Merchant shall receive from Agent one hundred twenty one and four tenths percent (121.4%) (the “ Guaranty Percentage ”) of the aggregate Cost Value of the Merchandise (the “ Guaranteed Amount ”) plus an amount sufficient to pay all Expenses. The Guaranteed Amount shall be paid by Agent pursuant to Section 2.3 . (b)To the extent that Proceeds from the Sale of Merchandise exceed the sum of (x) the Guaranteed Amount, plus (y) the Expenses of the Sale, the Agent shall be entitled to retain an amount equal to ten percent (10%) of the aggregate Cost Value of Merchandise (the “ Agent’s Fee ”) (the sum of the Guaranteed Amount, the Expenses of the Sale, and the Agent’s Fee, being defined as the “ Sharing Threshold ”). All remaining Proceeds of the Sale above the Sharing Threshold shall be shared 50% to Merchant and 50% to Agent. All amounts, if any, to be received by Merchant from Agent in excess of the Guaranteed Amount shall be referred to as the “ Recovery Amount ”. Agent shall pay to Merchant the Guaranteed Amount, unreimbursed Expenses due to Merchant, and the Recovery Amount, if any, in the manner and at the times specified in Section 2.3 . The Guaranteed Amount and the Recovery Amount will be calculated based upon the aggregate Cost Value of the Merchandise as determined by Gross Rings method as defined below. To the extent that Merchant is entitled to receive any Recovery Amount from Proceeds, Agent shall pay such Recovery Amount the first business day following the completion of the Final Reconciliation under Section 7.6 . (c)At each Store, for the period from the Sale Commencement Date until the Sale Termination Date for such Store, Agent and Merchant shall jointly keep (i) a strict count of gross register receipts less applicable Sales Taxes but excluding any prevailing Sale discounts offered by Agent (“ Gross Rings ”), and (ii) cash reports of sales within such Store to determine the actual Cost Value of the Merchandise sold by SKU/UPC number. Registered receipts shall show for each item sold the Retail Price for such item and the mark-down or discount, if any, specifically granted by Agent in connection with such Sale. Agent shall pay that portion of the Guaranteed Amount calculated on the Gross Rings basis, to account for shrinkage, on the basis of 101.5% of the aggregate Cost Value of Merchandise (without taking into account any prevailing Sale discounts offered by Agent) sold during the Gross Rings period. All such records and reports shall be made available to Agent and Company during regular business hours upon reasonable notice. Any Merchandise included in the Sale using the Gross Rings method shall be included as Merchandise. “Cost Value” shall mean, with respect to each item of Merchandise, the lowest average weighted cost determined by applicable merchant accounting unit for such item of Merchandise, and contained in the project Shiloh data room and posted on or around January 11, 2016, “STORESKU.TXT” as subsequently updated, including without limitation, on or about March 21 and March 22, 2016 (collectively, the “ Merchandise File ”). Notwithstanding the foregoing, in the event Retail Price is less than Cost Value for any Merchandise, Retail Price (not Cost Value) shall be used for the purpose of determining the Cost Value attributable to such item of Merchandise. 2.2. Payments to Agent . Agent shall receive as its compensation for services rendered to Merchant, all remaining Proceeds of the Sale after payment of the Guaranteed Amount, the Agent’s Fee, the Recovery Amount, if any, and all Expenses. All unsold Merchandise remaining, if any, in the Stores at the Sale Termination Date or Extended Sale Termination Date (“ Remaining Merchandise ”) shall become the property of Agent, free and clear of all liens, claims and encumbrances, subject to Merchant’s right to the payment of any and all amounts owing to it hereunder; provided , however , that Agent shall use its reasonable best efforts to sell all of the Merchandise during the Sale; provided , further , any proceeds received by Agent from the subsequent disposition of such Remaining Merchandise shall constitute Proceeds hereunder. 2.3. Time of Payments and Control of Proceeds (a)On the second business day following entry of the Approval Order, Agent shall pay Merchant ninety (90%) of the Guaranteed Amount (the “Initial Guaranty Payment”), based on the Merchants estimated Cost Value as shown on their books and records by wire transfer to the account of the DIP Agent designated by Merchant prior to the Payment Date. (b)Agent shall pay the Recovery Amount, if any, as part of the Final Reconciliation under Section 7.6 . (c)All amounts required to be paid by Agent or Merchant under any provision of this Agreement shall be made by wire transfer of immediately available funds which shall be wired by Agent or Merchant, as applicable, no later as 2:00 p.m. (EST) on the date that such payment is due; provided , however , that all of the information necessary to complete the wire transfer has been received by Agent or Merchant, as applicable, by 10:00 a.m. (EST) on the date that such payment is due. In the event that the date on which any such payment is due is not a business day, then such payment shall be made by wire transfer on the next business day. (d)In order to secure Agent’s obligations under this Agreement, in respect of (x) the payment of any unpaid portion of the Guaranteed Amount and (y) Expenses of the Sale, on the Payment Date, Agent shall furnish Merchant an irrevocable standby Letter(s) of Credit naming Merchant and the DIP Agent as co-beneficiaries (the “ Beneficiary ”) in the aggregate original face amount equal to the sum of (i) any unpaid portion of the Guaranteed Amount, plus (ii) two weeks’ estimated Expenses (collectively, the “ Letter of Credit ”) which shall be substantially in the form of Exhibit 2.3(d) attached hereto. The Letter of Credit shall have an expiration date of no earlier than thirty (30) days after the Sale Termination Date or Extended Sale Termination Date. Unless the parties shall have mutually agreed, in consultation with the DIP Agent, that they have completed the Final Reconciliation, then, at least seven (7) days prior to the initial or any subsequent expiration date of the Letter of Credit, Agent shall secure and each Beneficiary shall receive an amendment to the Letter of Credit solely extending (or further extending, as the case may be) the expiration date by at least thirty (30) days. If each Beneficiary fails to receive such amendment to the Letter of Credit no later than five (5) days before the expiration date, then all amounts hereunder shall become immediately due and payable and Merchant and the DIP Agent shall be permitted to draw under the Letter of Credit in payment of amounts owed, and the Beneficiary shall hold the balance of the amount drawn under the Letter of Credit as security for amounts that may become due and payable to Merchant. At Agent’s request, the Beneficiary shall take all actions reasonably required to reduce the amount available to be drawn under the Letter of Credit by amounts credited against the Guaranteed Amount; provided , however , that the Letter of Credit shall not be reduced below two weeks of estimated Expenses of the Sale. In the event that Agent, after receipt of five (5) days’ notice (which notice shall not be required if Agent or any member of Agent shall be a debtor under title 11, United States Code), fails to pay the Guaranteed Amount, or portion thereof, or any Expenses of the Sale when due, Merchant or the DIP Agent may draw on the Letter of Credit in an amount equal to the unpaid, past due amount of the Guaranteed Amount or Expenses that is not the subject of a reasonable dispute. SECTION 3. Expenses of the Sale . 3.1. Expenses . Subject to the entry of the Approval Order, Agent shall be unconditionally responsible for all Expenses incurred in conducting the Sale during the Sale Term, which expenses may be funded and paid from the Proceeds of the Sale, to the extent available and in accordance with Section 3.2 . As used herein, “ Expenses ” shall mean all of the actual Store operating expenses and other costs and expenses of the Sale which arise during the Sale Term at the Stores, including without limitation, the following (unless otherwise specified herein): (a)occupancy expenses, on a per diem basis including and limited to an estimate of additional rents (such as common area maintenance, and other direct expenses related to rent, resulting in amounts due to the landlord in excess of the annual base rent), water, heating, electricity, telephone, internet, water, security, insurance, general repairs and maintenance, and other utility charges (collectively, “ Occupancy Expenses ”) in amounts up to and as categorized and reflected on Exhibit 3.1 (a) attached hereto plus any percentage rent incurred during the Sale Term in the aggregate amount not to exceed $100,000; (b)payroll, inclusive of (i) any commissions earned by the Retained Employees consistent with Merchant’s policies, or as otherwise agreed by Agent, (ii) any overtime premium payments associated with overtime hours worked for all Store-level Retained Employees used in conducting the Sale for the actual days worked (or in the case of hourly employees, the hours worked) in connection with the Sale, and (iii) wages and expenses payable to any temporary labor or other employees hired in connection with the Sale; (c)any amounts payable or accrued by Merchant for benefits for Retained Employees (including, but not limited to, FICA, unemployment taxes, workers’ compensation and health care insurance benefits, pension, 401-K benefits, vacation pay, sick days or sick leave, maternity leave or other leaves of absence, but excluding Excluded Benefits) used in the Sale, in an amount up to 23.0% of the payroll for each individual Retained Employee employed in the Stores (the “ Benefits Cap ”); (d)costs of Agent’s on-site supervision, including, without limitation, supervisor expenses (including travel expenses), base compensation, and customary bonuses; (e)costs incurred from and after the Effective Date for in-Store signs and banners which are produced for the Sale; (f)costs of promotions from and after the Effective Date, including, without limitation, advertising, and direct mail, use of signwalkers, and any other advertising medium produced for or utilized by Agent to promote the Sale; (g)costs and expenses of obtaining additional supplies as may be required by Agent to conduct the Sale; (h)bank card fees, bank card error fees and credit card fees, discounts and chargebacks in respect of disputed sales (however there shall be cooperation between Merchant and Agent to resolve chargebacks in respect of any authorized sale on a credit card where Agent or Merchant produces a receipt evidencing that the sale subject to such chargeback was a final sale); (i)bank service charges (for Store accounts), check guarantee fees, bad check expenses, missing deposits, cash overages and /or shortages, data capture servicing for banking information; (j)costs of processing, moving, transferring or consolidating Merchandise between and among the distribution center and the other Stores, including delivery and freight costs; (k)costs of trash and snow removal and ordinary course third party cleanings, to the extent not included as an Occupancy Expense; (l)costs of Store janitorial (including trash service), security and building alarm services, to the extent not included as an Occupancy Expense; (m)Store cash theft and other store cash shortfalls in the registers; (n)security personnel at the Stores; (o)armored car fees; (p)Central Services Expenses in amount equal to $20,000 per week of the Sale Term (which amount shall be prorated for partial weeks); (q)postage, courier and overnight mail charges to and from or among the Stores and central office to the extent relating to the Sale; (r)Retention Bonuses for Retained Employees as provided for in Section 9.4 ; (s)rental and maintenance expenses related to point-of-sale equipment; (t)Third-Party payroll processing fees; (u)costs and fees associated with the Designated Deposit Accounts; (v)Agent’s actual out of pocket costs and expenses, including but not limited to, corporate travel, legal fees and expenses, incurred in connection with the review of data, preparation, negotiation and execution of this Agreement, the Approval Order and any ancillary documents, and/or in connection with Agent's conduct of the sale and enforcement of its rights under this Agreement and/or the Approval Order ; (w)Agent’s actual cost of capital (including Letter of Credit fees and other financing fees, charges and expenses) and insurance; (x)costs and expenses of operating the distribution center (“ DC Expenses ”), including, but not limited to, use and occupancy expenses, distribution center employee payroll and other obligations, and/or processing, transferring, consolidating, shipping, and/or delivering Merchandise and Augmented Goods within or from the distribution center, in aggregate amount not to exceed the lesser of (i) $250,000 per week (which amount shall be prorated for partial weeks), or (ii) $750,000 during the Sale Term; (y)all fees and charges required to comply with applicable general laws in connection with the Sale; and (z)any other amount approved in writing by Agent directly incurred by Merchant in connection with the Sale. There will be no double payment of Expenses to the extent that Expenses appear or are contained in more than one Expense category. Notwithstanding anything herein to the contrary, to the extent that any Expense listed in Section 3.1 is also included on Exhibit 3.1(a) , then Exhibit 3.1(a) shall control, and such Expenses shall not be double counted. “ Expenses ” shall not include: (i) any Central Services Expenses, except as provided for in Section 3.1(p) ; (ii) Excluded Benefits; and (iii) any rent or other occupancy expenses in excess of the Occupancy Expenses scheduled in accordance with Section 3.1(a) ; As used herein, the following terms have the following respective meanings: “ Central Services Expenses ” means costs and expenses for Merchant’s central administrative services necessary for the Sale, including, but not limited to, MIS services, payroll processing and cash reconciliation services, inventory processing and handling, and data processing and reporting to the extent such services are normally provided by Merchant. “ Excluded Benefits ” means (i) vacation days or vacation pay, sick days or sick leave, maternity leave or other leaves of absence, termination or severance pay (including any obligation under the WARN Act) that accrued prior to the Sale Commencement Date or any amounts above the Benefits Cap. “ Third Party ” means, with reference to any Expenses to be paid to a “third party”; a party that is not affiliated with or related to Merchant. 3.2. Payment of Expenses . Agent shall be responsible for the payment of all Expenses whether or not there are sufficient Proceeds collected to pay such Expenses after the payment of the Guaranteed Amount. All Expenses incurred during each week of the Sale (i.e. Sunday through Saturday) shall be paid by Agent to or on behalf of Merchant, or paid by Merchant and thereafter reimbursed by Agent as provided for herein, immediately following the Weekly Sale Reconciliation by, Merchant and Agent pursuant to Section 7.6. Agent and/or Merchant may review or audit the Expenses at any time. SECTION 4. Merchandise Merchandise Subject to this Agreement . (a)For purposes of this Agreement, “ Merchandise ” shall mean all finished goods and inventory that are owned by Merchant at the Stores on the Sale Commencement Date, including, but not limited to, (A) Defective Merchandise for which Agent and Merchant have mutually agreed upon a Cost Value, (B) Warehouse Merchandise, (C) Clearance Merchandise, and (D) goods ordered by Merchant in the ordinary course consistent with the quality and mix of the Merchandise in the Stores as of the Sale Commencement Date that are received on or prior to the date that is twenty one (21) days after the Sale Commencement Date (“ On-Order Merchandise ”); provided , however , items of Warehouse Merchandise and On-Order Merchandise received at the Stores (i) after twenty one (21) days after the Sale Commencement Date and before thirty five (35) days after the Sale Commencement Date shall be included in Merchandise at the applicable Cost Value for each such item multiplied by the inverse of the prevailing discount on similar items of Merchandise as of the date of receipt in the Stores (the “ Prevailing Discount Adjustment ”) and (ii) after thirty five (35) days after the Sale Commencement Date shall deemed Merchant Consignment Goods and shall be sold pursuant to Section 4.3 below. Notwithstanding the foregoing, “ Merchandise ” shall not include: (1) goods which belong to sublessees, licensees or concessionaires of Merchant, unless Merchant, Agent and the respective sublessees, licensees or concessionaires otherwise agree; (2) goods held by Merchant on memo, on consignment, or as bailee (including but not limited to patterns) (it being agreed that the goods described in the filed labeled “Consignment Estimated Store Ownership 1.11.2016” in the project Shiloh data room are goods held on consignment solely for the purposes of this Agreement); (3) customer owned goods that have been placed in Merchant’s care for purposes of repair or storage; (4) goods that Merchant and Agent agree are so damaged that they are not fit for the purpose for which they were intended; (5) Defective Merchandise for which Agent and Merchant could not agree on a Cost Value; (6) goods reserved for customers against which Merchant has taken a deposit prior to the Sale Commencement Date; (7)Augmented Goods; (8) merchandise that, as of the Sale Commencement Date, falls within skus listed on the last page of Exhibit 4.1(a) (for the avoidance of doubt, all remnants created after the Sale Commencement Date and all Department 51 merchandise shall be deemed Merchandise), and (9) goods designated by Merchant prior to the Sale Commencement Date as “RTV” or return to vendor. (b)As used herein, the following terms shall have the respective meanings set forth below: “ Clearance Merchandise ” means all Merchandise that is designated as “Clearance” or “hard marked” on Merchant’s SKU pricing files, which has been offered for sale to the public by Merchant within the thirty days prior to the Sale Commencement Date at a discount of 60% or greater off the ticketed price for such Merchandise. “ Defective Merchandise ” means any item of Merchandise identified and agreed upon by Merchant and Agent prior to the Sale Commencement Date as materially defective or otherwise not saleable in the ordinary course because it is worn, scratched, broken, faded, torn, mismatched (including broken furniture sets), tailored or affected by other similar defenses rendering it not of reasonable quality. Sample Merchandise and Merchandise on display shall not per se be deemed to be Defective Merchandise provided it is saleable in the ordinary course. “ Repair, and Special Order Merchandise ” means all items of Merchandise held at the Stores for repair, or customer-specific special orders for goods, in each case pursuant to binding agreements, invoices or other legal documentation, where (A) the documentation is clear as to the name, address, telephone number, date of last payment and balance due from the customer, and (b) the goods subject to repair or special order are properly identified, segregated, and in a condition as described in the documentation. “ Warehouse Merchandise ” means all finished first quality saleable goods in the ordinary course of business (excluding On-Order Merchandise) that is owned by Merchant and located at Merchant’s distribution center and set forth in the Merchandise File. 4.2. Valuation . (a)For purposes of this Agreement, for each item of Merchandise, “Retail Price” means the lower of (i) the lowest ticketed or marked price, or (ii) the ticketed retail price on Merchant’s master SKU pricing file as contained in the project Shiloh data room and set forth in the Merchandise File, except for items of Defective Merchandise in which case Retail Price shall mean such value as Merchant and Agent mutually agree. However, Excluded Pricing Adjustments shall not be taken into account in determining the Retail Price. The Retail Price of any item of Merchandise shall be determined as provided for by this Agreement. For the purposes of this Agreement, if an item of Merchandise has more than one ticketed or file price, or if multiple items located in any Store of the same SKU are marked at different prices, the lowest ticketed or file price on any such item shall prevail for such item, or for such multiple items with the same SKU located in such Store (but not all Stores), as the case may be, unless it is reasonably determined by Merchant and Agent that the lowest ticketed or file price was mis-marked, in which case the higher ticket price shall control. (b)For purposes of this Agreement, “ Excluded Pricing Adjustments ” shall mean the following discounts or price adjustment offered by Merchant during the applicable period not reflected in Merchant’s master SKU pricing file: (i) point-of-sale discounts off the ticket; (ii) employee discounts; (iii) member or customer appreciation points or coupons; (iv) multi-unit purchase discounts; (v) adjustments for damaged or defective or “as-is” items; (vi) coupons, catalog, colored sticker discounts, website, or circular prices, buy one get one type discounts; and (vi) customer savings pass discounts or bounce back coupons, or discounts for further purchases based on dollar value of past purchases, or similar customer specific, temporary, or employee non-product specific discounts or pricing accommodations. 4.3. Excluded Goods . Merchant shall retain all rights and responsibility for any goods not included as “Merchandise” hereunder. At Merchant’s election, Agent shall accept Merchant owned goods not included as “Merchandise” hereunder for sale as “ Merchant Consignment Goods ” at prices established by Agent. Agent shall retain twenty percent (20%) of the sale price for all sales of Merchant Consignment Goods, and Merchant shall receive eighty percent (80%) of the receipts in respect of such sales. Merchant shall receive its share of the receipts of sales of Merchant Consignment Goods on a weekly basis, immediately following the Weekly Sale Reconciliation by Merchant and Agent pursuant to Section 7.6 . If Merchant does not elect to have Agent sell merchandise not included as Merchandise, then all such items will be removed by Merchant from the Stores at its expense as soon as practicable after the Sale Commencement Date. Except as expressly provided in this Section 4.3 , Agent shall have no cost, expense or responsibility in connection with any goods not included in Merchandise. SECTION 5. Sale Term . 5.1. Term . The Sale shall commence on the first day following entry of the Approval Order (the “ Sale Commencement Date ”). Subject to the prior expiration of the term of any Store lease (except as may otherwise be provided in the Approval Order), Agent shall complete the Sale at each of the Stores, and shall vacate each of the Store’s premises in favor of Merchant or its representative or assignee on or before July 31, 2016 (the “ Sale Termination Date ”). The period from the Sale Commencement Date to the Sale Termination Date shall be referred to herein as the “ Sale Term ”. Subject to applicable law or regulation (except as may otherwise be provided in the Approval Order), the Sale Termination Date may be (a) extended by mutual written agreement of Agent and Merchant (the “ Extended Sale Termination Date ”); or (b) accelerated by Agent, in which case Agent shall provide Merchant with not less than seven (7) days advance written notice of any such planned accelerated Sale Termination Date. 5.2. Vacating the Stores . Subject to the terms of Section 5.1 , Agent shall provide Merchant with not less than seven (7) days’ advance written notice of its intention to vacate any Store (as to each Store, the “ Vacate Date ”). On the Vacate Date, Agent shall vacate in favor of Merchant or its representatives or assignee, remove all Remaining Merchandise, and leave the Stores in “broom clean” condition (ordinary wear and tear excepted). Agent’s obligations to pay all Expenses, including Occupancy Expenses, for each Store subject to Sale Termination shall continue until the later of (a) the applicable vacate date for such Store, or (b) the 15th day of the calendar month in which the vacate date for such Store occurs, and Occupancy Expenses shall include any holdover rent caused to be incurred by Agent’s failure to provide the amount notice required by this Section 5.2 . On or before the applicable Vacate Date, Agent shall remove any and all banners and/or signage used by it during the Sale Term. Agent agrees that it shall be obligated to repair or reimburse Merchant for the cost incurred by Merchant as a result of any damage caused by Agent (or any representative, agent or licensee thereof) to any Store or the FF&E during the Sale Term, including without limitation, damage caused by installation or removal of banners and/or signage and/or removal of FF&E, ordinary wear and tear excepted, and Agent shall make good faith efforts to minimize the extent of any damage. Agent shall indemnify and hold Merchant and its officers, directors, employees, agents and representatives harmless from and against all claims, demands, penalties, losses, liability or damage, including, without limitation, reasonable attorneys’ fees and expenses, asserted directly or indirectly against Merchant resulting from, or related to (including acts or omissions of persons or entities affiliated with or acting on behalf of Agent) any such damage or Agent’s breach or failure to leave a Store in “broom clean” condition. All assets of Merchant used by Agent in the conduct of the Sale ( e.g . FF&E, supplies, etc.) shall, at Merchant’s election, either be returned by Agent to Merchant or left at Stores’ premises at the end of the Sale Term. Where reference is made in this Section 5 to vacating the Stores, such shall mean vacating the Stores in favor of Merchant, its representatives or assignee and shall not mean vacating possession or disclaimer of lease in favor of the landlord or owner of the Store premises. SECTION 6. Sale Proceeds . 6.1. Proceeds . For purposes of this Agreement, “ Proceeds ” shall mean the aggregate of (a) the total amount (in dollars) of all sales of Merchandise made under this Agreement to retail consumers, exclusive of Sales Taxes, and specifically excluding (a) proceeds from Merchant’s sale of merchandise prior to the Sale Commencement Date, such as special order goods; (b)collections at the Store level of accounts receivable arising prior to the Sale Commencement Date, if any; (c) miscellaneous income from sales of other goods or services, and (d) all proceeds of Merchant’s insurance for loss or damage to Merchandise or loss of cash arising from events occurring during the Sale Term; provided, however, to the extent that such insurance proceeds exceeds the sum of (x) the portion of the Guaranteed Amount attributable to such lost or damaged Merchandise, plus (y) Expenses incurred to date and directly attributable to the sale of such lost or damaged Merchandise and the Agent Fee (the “Insurance Proceeds Threshold”), then the excess insurance proceeds above the Insurance Proceeds Threshold shall be shared fifty percent (50%) to Merchant and fifty percent (50%) to Agent. Proceeds shall also include any and all proceeds received by Agent from the disposition, in a commercially reasonable manner, of Remaining Merchandise at the end of the Sale whether through salvage, bulk sale or otherwise. 6.2. Deposit of Proceeds . (a)Within fourteen days after the Sale Commencement Date, Agent may, to the extent reasonably practicable, establish its own accounts, dedicated solely for the deposit of the Proceeds and the disbursement of amounts payable to Agent hereunder (the “ Agency Accounts ”), and Merchant shall promptly upon Agent’s request execute and deliver all necessary documents to open and maintain the Agency Accounts; provided , however , Agent may elect to continue to use Merchant’s Designated Deposit Accounts as the Agency Accounts. The Agency Accounts shall be dedicated solely to the deposit of Proceeds and the disbursement of amounts payable hereunder, and Agent shall exercise sole signatory authority and control with respect to the Agency Accounts. Upon request, Agent shall deliver to Merchant copies of all bank statements and other information relating to such accounts. Merchant shall not be responsible for, and Agent shall pay as an Expense hereunder, all bank fees and charges, including wire transfer charges, related to the Agency Accounts during the Sale Term, whether received during or after the Sale Term. Upon Agent’s designation of the Agency Accounts, all Proceeds of the Sale (including credit card proceeds) shall be deposited into the Agency Accounts. (b)During the period between the Sale Commencement Date and the date Agent establishes the Agency Accounts, all Proceeds of the Sale (including credit card proceeds processed by Merchant’s systems) shall be collected by Agent and deposited on a daily basis into depository accounts designated by Merchant, which accounts shall be designated solely for the deposit of Proceeds of the Sale (including credit card proceeds), and the disbursement of amounts payable by Agent hereunder (the “Designated Deposit Accounts”). Following the payment of the Initial Guaranty Payment and the posting of the Letter of Credit and on each business day thereafter (or as soon thereafter as is practicable, but in no event less than weekly), Merchant shall promptly pay to Agent by wire funds transfer all collected funds constituting Proceeds deposited into the Designated Deposit Accounts (but not any other funds, including, without limitation, any proceeds of Merchant’s inventory sold prior to the Sale Commencement Date). 6.3. Credit Card Proceeds . Agent shall have the right to establish its own merchant identification numbers under Agent’s name to enable Agent to process all credit card sales for Agent’s account after the Sale Commencement Date. Until such time as Agent elects to establish its own identification numbers, during the Sale Term, Agent may use Merchant’s credit card facilities (including Merchant’s credit card terminals and processor(s), and credit card processor coding) for credit card sales; provided , however , until such time as Agent establishes its own identification numbers, Agent shall also have the right to use Merchant’s identification number(s) and existing bank accounts, to process credit card sales. Merchant shall process credit card transactions, applying customary practices and procedures, and shall track Proceeds in a customary manner. Merchant shall cooperate with Agent to down-load data from all credit card terminals each day during the Sale Term and to effect settlement with Merchant’s credit card transactions under Merchant’s merchant identification number(s). All proceeds of credit card sales shall be deposited into the Designated Deposit Accounts. Merchant shall not be responsible for and Agent shall pay as an Expense hereunder, all credit card fees charges, and chargebacks related to the Sale, whether received during or after the Sale Term. 6.4. Petty Cash . In addition to the Guaranteed Amount, Agent shall reimburse Merchant within two business days of the Sale Commencement Date for all cash in the Stores on a dollar-for-dollar basis. All amounts are to be counted and verified by Merchant and Agent during store visits during the initial two business day period. SECTION 7. Conduct of the Sale . From and after the Sale Commencement Date: 7.1. Rights of Agent . Subject to the provisions of Section 1 (except as may otherwise be provided for in the Approval Order), Agent shall be permitted to conduct the Sale as a “store closing,” “going out of business sale” or similar theme sale in the Stores throughout the Sale Term in a manner consistent with the Sale guidelines annexed hereto as Exhibit 7.1 (the “ Sale Guidelines ”). In addition to any other rights granted to Agent hereunder in conducting the Sale, but subject to any applicable leases for the Stores, except as modified by the Approval Order, Agent, in the exercise of its reasonable discretion, shall have the right: (a)to establish Sale prices and Stores hours which are consistent with the terms of applicable leases, mortgages or other occupancy agreements, and local laws or regulations, including, without limitation, Sunday closing laws; (b)except as otherwise expressly included as an Expense, to use without charge during the Sale Term all FF&E, bank accounts (provided that Merchant and Agent shall jointly account for all funds pertaining to sales made prior to the Sale Commencement Date), Store-level customer lists and mailing lists in compliance with Merchant’s privacy policies, computer hardware and software, existing supplies located at the Stores or Merchant’s warehouses or other facilities, intangible assets (including Merchant’s name, logo and tax identification numbers), Stores keys, case keys, security codes, and safe and lock combinations required to gain access to and operate the Stores, and any other assets of Merchant located at the Stores (whether owned, leased, or licensed) consistent with applicable terms of leases or licenses (except as modified by the Approval Order); (c)subject to Agent’s obligation to pay for Central Service Expenses to the extent provided herein, and so long as such access does not unreasonably disrupt the business operations of Merchant, to use (i) Merchant’s central office facilities, central administrative services and personnel to process payroll, perform MIS and provide other central office services necessary for the Sale to the extent that such services are normally provided by Merchant in house, at no additional cost to Agent; provided , however , that in the event that Agent expressly requests Merchant to provide services other than those normally provided to the Stores and relating to the sale of merchandise by Merchant, Agent shall be responsible for the actual incremental cost of such services as an Expense, and (ii) reasonable accommodations at Merchant’s central office facility; (d)to establish and implement advertising, signage, and promotion programs consistent with the “store closing,” “going out of business” or similar theme (including, without limitation, by means of media advertising, A-frame, and similar interior and exterior signs and banners) in a manner consistent with the Sale Guidelines; (e)to transfer Merchandise between and among the Stores; (f)to supplement the Merchandise at the Stores with Augmented Goods in accordance with Section 8.5 hereof; and (g)upon entry of the Approval Order, Agent shall be authorized to conduct the Sale in accordance with the provisions of the Approval Order and the Sale Guidelines. 7.2. Terms of Sales to Customers, Law Compliance . (a)Subject to Agent’s compliance with applicable law, all sales of Merchandise will be “final sales” and “as is” and all advertisements and sales receipts will reflect the same. Agent shall not warrant the Merchandise in any manner, but will, to the extent legally permissible, pass on all manufacturers’ warranties to customers. All sales will be made only for cash, nationally recognized bank credit cards and, in Agent’s discretion, personal checks, provided , however , if Agent determines to accept personal checks, Agent shall bear the risk of loss therefore. Agent shall not accept any coupons or other promotional savings passes, issued by Merchant prior to the Sale Commencement Date. (b)Agent shall accept Merchant’s gift certificates, gift cards, Merchandise credits, and Merchandise certificates issued by Merchant prior to the Sale Commencement Date, unless and until Agent received notification from Merchant to stop accepting such forms of payment. Merchant shall reimburse Agent in cash for such amounts during the Weekly Sale Reconciliation provided for in Section 7.6 . (c)Except as may otherwise be provided in the Approval Order or Sale Guidelines, Agent shall comply with all applicable laws and regulations in its conduct of the Sale, including laws and regulations governing the advertising of the Sale, Merchandise pricing and employment. If Agent fails to perform its responsibilities in accordance with this Section 7.2 , Agent shall indemnify and hold harmless Merchant from and against any and all costs including, but not limited to, reasonable attorneys’ fees, assessments, fines or penalties which Merchant sustains or incurs as a result or consequence of the failure by Agent to comply with applicable laws and regulations. Sales Taxes . During the Sale Term, all sales, excise, gross receipts and other taxes attributable to sales of Merchandise and Augmented Goods as indicated on Merchant’s point of sale equipment (other than taxes on income) payable to any taxing authority having jurisdiction (collectively, “ Sales Taxes ”) shall be added to the sales price of Merchandise and Augmented Goods and collected by Agent, on Merchant’s behalf, and deposited into Merchant’s existing accounts, trust accounts or other accounts, as designated by Merchant. Provided that Agent has collected all Sales Taxes during the Sale and remitted the proceeds thereof to Merchant, Merchant shall promptly pay all Sales Taxes and file all applicable reports and documents required by the applicable taxing authorities. Merchant will be given access to the computation of gross receipts for verification of all such Sales Tax collections. Provided Agent performs its responsibilities in accordance with this Section 7.3 , Merchant shall indemnify and hold harmless Agent from and against any and all costs, including, but not limited to, reasonable attorneys’ fees, assessments, fines or penalties which Agent sustains or incurs as a result or consequence of the failure by Merchant to promptly pay such taxes to the proper taxing authorities and/or the failure by Merchant to promptly file with such taxing authorities all reports and other documents required, by applicable law, to be filed with or delivered to such taxing authorities. If Agent fails to perform its responsibilities in accordance with this Section 7.3 , and provided Merchant complies with its obligations in accordance with this Section 7.3 , Agent shall indemnify and hold harmless Merchant from and against any and all costs including, but not limited to, reasonable attorneys’ fees, assessments, fines or penalties which Merchant sustains or incurs as a result or consequence of the failure by Agent to collect Sales Taxes and/or, to the extent Agent is required hereunder to prepare reports and other documents, the failure by Agent to promptly deliver any and all reports and other documents required to enable Merchant to file any requisite returns with such taxing authorities. Supplies . Agent shall have the right to use all existing supplies located in the Stores of Merchant necessary to conduct the Sale ( e.g. , boxes, bags, paper, twine) but not gift certificates, rain checks, merchandise credits or the like, located at the Stores at no charge to Agent. In the event that additional supplies are required in any of the Stores during the Sale, the acquisition of such additional supplies shall be the responsibility of Agent as an Expense; provided , however , that Merchant shall assist Agent in obtaining supplies from Merchant’s vendors at Merchant’s cost. Pre-Sale Returned Merchandise . For the first twenty one (21) days of the Sale Term (the “Merchandise Return Period”), Agent shall accept returns of merchandise with an original sales receipt sold by Merchant prior to the Sale Commencement Date, provided that such return is in compliance with Merchant’s return policy in effect immediately prior to the Sale Commencement Date (the “ Pre-Sale Returned Merchandise ”). To the extent that any item of Pre-Sale Returned Merchandise is saleable as first-quality merchandise, it shall be included as Merchandise in the Sale. For purposes of the calculation of the Guaranteed Amount, such item shall be included in Merchandise at the Cost Value applicable to such item. The Guaranteed Amount shall be adjusted accordingly, and Agent shall pay any Guaranteed Amount attributable to such Pre Sale Returned Merchandise weekly as part of the reconciliations provided for in Section 7.7 and as accounted for by the Gross Rings Method. Agent shall not accept returns of merchandise where the customer contemplates repurchasing the same item so as to take advantage of the sale price being offered by Agent. Agent shall reimburse customers for Pre-Sale Returned Merchandise in the same tender as such item was purchased (the “ Refund ”). Merchant shall promptly reimburse Agent in cash for any Refunds Agent is required to issue to customers in respect of any Pre-Sale Returned Merchandise as part of the weekly reconciliation process. To the extent that Merchant is required to reimburse Agent for refunds to customers in respect of any Pre-Sale Returned Merchandise, such amounts shall not reduce Proceeds under this Agreement. Any Pre-Sale Returned Merchandise not included in Merchandise shall be disposed of by Agent in accordance with instructions received from Merchant or, in the absence of such instructions, returned to Merchant at the end of the Sale Term. Merchant and Agent shall jointly track returned Pre-Sale Returned Merchandise for purposes of determining any increase or decrease of the Guaranteed Amount, or any amounts owed by Merchant to Agent as a result of Agent accepting such returns. Repair and Special Order Merchandise . Promptly after the execution of this Agreement, Merchant shall notify each customer for which Merchant holds Repair and Special Order Merchandise of the Sale and request such customers to pick up and pay for the applicable item(s) by the date that is fourteen days after the Sale Commencement Date (the “ Pick up Date ”). Any amounts paid for Repair and Special Order Merchandise on or before the close of business on the Pick up Date shall be for the sole account of Merchant. Subject to applicable law, any Repair and Special Order Merchandise unclaimed by customers by the Pick up Date shall be sold by Agent as part of the Sale and the proceeds from the sale of such Repair and Special Order Merchandise shall be deemed Merchant Consignment Goods and sold in accordance with Section 4.3. Notwithstanding anything to the contrary herein, Repair and Special Order Merchandise will not be added to Cost Value. Sale Reconciliation . On each Thursday during the Sale Term, commencing on the second Thursday after the Sale Commencement Date, Agent and Merchant shall cooperate to reconcile Proceeds, Expenses, and such other Sale-related items as either party shall reasonably request, in each case for the prior week or partial week ( i.e. Sunday through Saturday), all pursuant to procedures agreed upon by Merchant and Agent (the “ Weekly Sale Reconciliation ”), with such information being set forth in a written reconciliation report (the “ Weekly Reconciliation Report ”), a copy of which shall be provided to the DIP Agent. Within thirty (30) days after the end of the Sale Term, Agent and Merchant shall complete a final reconciliation of the Sale (the “ Final Reconciliation ”), the written results of which shall be certified by representations of each of Merchant and Agent as a final settlement of accounts between Merchant and Agent , w ith such information being set forth in a final written reconciliation report, a copy of which shall be provided to the DIP Agent. Within five (5) days after the completion of the Final Reconciliation and execution of a settlement letter including a mutually acceptable mutual release, Agent shall pay to Merchant, or Merchant shall pay to Agent, as the case may be, any and all amounts due the other pursuant to the Final Reconciliation. Once executed by Merchant and Agent, such settlement and Final Reconciliation shall be deemed approved without further order of the Bankruptcy Court (other than the Approval Order). During the Sale Term, and thereafter until all of Merchant’s and Agent’s obligations under this Agreement have been satisfied, Merchant and Agent shall have reasonable access to Merchant’s and Agent’s records with respect to the Sale (including, but not limited to, Cost Value, Retail Price, Merchandise, Expenses, and Proceeds) to review and audit such records. 7.8. Force Majeure . If any act of God or other casualty outside of Agent's reasonable control (specifically excluding, however, any such events arising out of (i) Agent's acts or omissions, or (ii) routine market or weather-related events (outside of earthquakes and extraordinary meteorological and other extraordinary events)) prevents the conduct of business in the ordinary course at any Store for a period in excess of three (3) consecutive business days, such Store and the Merchandise located in such Store shall, in Agent’s discretion, be eliminated from the Sale and considered to be deleted from this Agreement as of the last date of such Sale event, provided , however , that, subject to the terms of Section 6.1 , the proceeds of any insurance attributable to such Merchandise shall constitute Proceeds hereunder, and (2) the Guaranteed Amount shall be reduced by the Guaranteed Percentage of the Cost Value of any Merchandise eliminated from the Sale which is not the subject of insurance proceeds. Agent and Merchant shall have no further rights or obligations hereunder with respect thereto, except as to reconciling the Expenses of the Sale at such Store and such other Sale-related items as either party shall reasonably request. Notwithstanding the foregoing, Agent will use its best efforts to consolidate and transfer all Merchandise that is not the subject of insurance proceeds and include said Merchandise in the Sale in other Stores. SECTION 8. Employee Matters . 8.1. Merchant’s Employees . With due regard to Merchant’s past practices, policies and procedures relating to the employment of its employees (to the extent disclosed to Agent), Agent may use Merchant’s Store-level employees in the conduct of the Sale. Agent shall identify any such employees to be used in connection with the Sale (each such employee, a “ Retained Employee ”) prior to the Sale Commencement Date. In consultation with Merchant, Agent shall identify any employees who will not be used in connection with the Sale prior to the Sale Commencement Date. Agent acknowledges that the selection and scheduling of Retained Employees and the decision to cease using Retained Employees in connection with the Sale shall be made with due regard to, but Agent shall not be obligated to comply with, Merchant’s desire to minimize severance and termination costs to Merchant, if any, and to the extent reasonably possible shall be made so as not to interrupt any statutory working notice, provided that Agent’s ability to terminate the Sale at any Store under the terms of this Agreement shall not be impaired thereby. Retained Employees shall at all times remain employees of Merchant, and shall not be considered or deemed to be employees of Agent. Merchant and Agent agree that, except to the extent that wages, vacation pay and benefits of Retained Employees constitute Expenses hereunder, nothing contained in this Agreement and none of Agent’s actions taken in respect of the Sale shall be deemed to constitute an assumption by Agent of any of Merchant’s obligations relating to any of Merchant’s employees including, without limitation, Excluded Benefits, termination claims and obligations, or any other amounts required to be paid by statute or law; nor shall Agent become liable under any collective bargaining or employment agreement or be deemed a joint or successor employer with respect to such employees. Merchant shall not, without Agent’s prior written consent, raise the salary or wages or increase the benefits for, or pay any bonuses or make any other extraordinary payments to, any of its employees in anticipation of the Sale or prior to the Sale Termination Date or Extended Sale Termination Date. Merchant has not terminated and shall not during the Sale Term terminate any employee benefits or benefit programs, without prior written notice to Agent. It is understood and agreed that Agent’s on-site supervisors shall not be employees of Merchant under any circumstances. 8.2. Termination of Employees . Agent may in its discretion stop using any Retained Employee at any time during the Sale. In the event that Agent determines that the services of a Retained Employee are no longer required, Agent will provide written notice to Merchant at least seven (7) days prior thereto, except for “for cause” (such as dishonesty, fraud or breach of employee duties), in which event no prior notice to Merchant shall be required, provided Agent shall notify Merchant as soon as practicable after releasing such Retained Employees. Upon delivery to Merchant of a notice that the services of a Retained Employee are no longer required, then Agent’s obligations with respect to such Retained Employee terminate on the effective date of such notice, as provided for herein; provided , however , that such Retained Employee will no longer be used in connection with the Sale. Merchant shall have the responsibility for terminating the employment of such Retained Employee. From and after the date of this Agreement and until the Sale Termination Date or Extended Sale Termination Date, Merchant shall not transfer or dismiss employees of the Stores except “for cause” without Agent’s prior consent (which consent shall not be unreasonably withheld). Notwithstanding any other provision hereof, Agent will indemnify Merchant with respect to any claims by Retained Employees arising from Agent’s treatment of such Retained Employees. 8.3. Payroll Matters . During the Sale Term, Merchant shall process and pay the base payroll and all related payroll taxes, worker’s compensation, employment and unemployment insurance, and benefits for all Retained Employees in accordance with its usual and customary procedures. Any additional personnel hired by Agent for the Sale shall not be deemed to be employees of Merchant, provided, however, Merchant shall be obligated to process the payroll therefor. 8.4. Employee Retention Bonuses . Agent shall pay, as an Expense, retention bonuses (“ Retention Bonuses ”) (which bonuses shall be inclusive of payroll taxes but as to which no benefits shall be payable), up to a maximum of ten percent (10%) of base payroll, to certain Retained Employees who do not voluntarily leave employment and are not terminated “for cause”. The amount of such Retention Bonuses, shall be in an amount to be determined by Agent, in its discretion, and shall be payable within thirty (30) days after the Sale Termination Date or Extended Sale Termination Date, and shall be processed through Merchant’s payroll system. Agent shall provide Merchant with a copy of Agent’s Retention Bonus plan within two (2) business days after the Sale Commencement Date. Agent shall not utilize the Retention Bonus as a mechanism to incentivize Retained Employees to act contrary to Merchant’s best interests. 8.5. Augmentation. (a)Subject to authorization in the Approval Order, the Agent may (but shall not be required to), at the Agent’s sole cost and expense (which cost and expense may be recovered by the Agent as set forth in subparagraph (b) below), other than related DC Expenses, supplement the Merchandise in the Stores with augmented goods, of like kind and quality, as is customarily sold in the Stores (the “Augmented Goods”) not to exceed ten percent (10%) of the Cost Value of the Merchandise. Sales of Augmented Goods shall be run through the Merchant’s cash register systems, provided, however, that the Agent shall mark the Augmented Goods using either a “dummy” SKU, unique Sku number or in such other manner so as to distinguish the sale of Augmented Goods from the sale of Merchandise. The Merchant and the Agent agree that the transactions relating to the Augmented Goods are, and shall be construed as, a true consignment from the Agent to the Merchant in all respects and not a consignment for security purposes. At all times and for all purposes, the Augmented Goods and their proceeds shall be the exclusive property of the Agent, and no other person or entity (including, without limitation, the Merchant) shall have any claim against any of the Augmented Goods or their proceeds, except to the extent set forth in Section 8.5(b). The Augmented Goods shall at all times remain subject to the exclusive control of Agent, and Agent shall, at the Agent’s sole cost and expense (and not as an Expense of the Sale), insure the Augmented Goods and, if required, promptly file any proofs of loss with regard thereto with the Agent’s insurers. The Merchant and the Agent shall reconcile the proceeds from the sale of Augmented Goods as part of the Weekly/Final Sales Reconciliation process and the Merchant shall pay the Agent its share of the proceeds of the Augmented Goods each day. (b)As consideration for allowing the Agent to supplement the Merchandise with Augmented Goods pursuant to the terms and conditions of Section 8.10(a), the Agent shall pay to the Merchant five percent (5%) of the gross proceeds of the sale of Augmented Goods after payment of applicable Sales Taxes; provided, however, that such consideration shall be at least $638,000.00 and such minimum amount shall be paid on the second business day following entry of the Approval Order. SECTION 9.
